Title: From George Washington to Richard Henry Lee, 18 November 1777
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
White Marsh [Pa.] Novr 18th 1777.

Your favour of the 7th Instant should not have remained so long unanswered, but for the uncertainty of Colonel Pickering’s acceptance of his new Appointment. He has now determined to do this, which leads me to say, that I am really at a loss to recommend a proper person as a Successor to the Office of Adjutant General. The Gentleman I named to you some time ago will not, you say, answer. I knew but little

of him myself; but understood he was well acquainted with the duty, having served much to the satisfaction of General Montgomery (a good judge) in Canada, during his long and severe Campaign in 1775.
That I might know the sense of the General Officers upon this point of so much importance, that is, whether any of them were acquainted with a person qualified for the discharge of the important duties of this Office I asked them collectively, but they either were not acquainted with a proper person, or did not incline to recommend any one. Colonel Lee, who was formerly recommended by Congress to fill this Office; Colonel Wilkinson; Major Scull, and Colonel Innes were separately spoken of. The first is an active spirited Man, a good disciplinarian, and being, as he was, disappointed before, by Colonel Pickering’s unexpected acceptance of the Office, may possibly look for it now. He writes a good hand, but how correctly, or with what ease, I cannot undertake to say, having had no opportunity of judging. The next Gentleman, Wilkinson, I can say less of, because he has served for the most part in the Northern department. General Gates, I understand, speaks highly of him. He is, I believe, a good Gramatical Scholar, but how diligent I know not. The next, Scull, is a Young Man, but an Old Officer and very highly spoken of, for his knowledge of service, strictness of discipline, diligence and correctness. He early was Brigade Major to General Thompson. The last, Innes, I know nothing more of, than his being a Man of spirit, good Sense and education, and recommended by General Woodford. Thus, Sir, have I, without the least view to serve an Individual, given you the name of every one that has been mentioned to me, and the Characters of them respectively, as far as they have been delineated.
It is a matter of no small moment to the well being of an Army, that the several departments of it should be filled by Men of Ability, integrity and application; and much therefore, is it to be wished that you may be fortunate in your choice of Adjutant and Quarter Master Generals to this Army. Wadsworth has the reputation of being clever at business. In the Commissary’s department he was found active and understanding; but how far he may be qualified for the Chief management of so extensive a department as that of Quarter Master General, I know not. Experience has already evinced, in the Commissarial Line, a change which has embarrassed the movements of this Army exceedingly. I will not charge it to the measure, nor the Men, but the time it happened. This, however, with truth, I can say, that we seldom have more than a day or two’s Provisions before hand; and often as much behind, both of Meat and Bread. It can be no difficult matter, therefore, under these circumstances, for you, or any other Gentleman, to conceive how much the movements of an Army are clogged and retarded. 

And now Whilst I am upon this subject, let me add, that I am well convinced that the Salt Provisions necessary for next Year, and which (for want of Salt) can only be had to the Eastward, will not be provided, as the Season is now far advanced, and I have heard of no proper measures being taken to lay them in.
Have you any late advices from Europe? Is there any good grounds for the report of Russians coming out? And is there any expectation of a War between France and Great Britain? If these are Questions which can be answered with propriety, I shall be glad of a solution of them and am, with sincere Regard, Dear Sir, &c.

G. Washington.

